NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CARL W. STEWART,
C'laimant-Appellant,

'V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, --
Respondent-Appellee.

2012-7117

Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 10-3079.

ON MOTION

ORDER

Carl W. Stewart has filed a “Rule 27 motion to FRAP.
& Fed. Cir. Rule 2 Suspension of the Rules Good Cause of
Misstatements & the Material omitted from The record
dispute of Docket entries.” Stewart has not shown good
cause to suspend the Federal Ru1es of Appellate Proce-
dure. See Fed. R. App. P. 2.

Upon consideration thereof,

CARL STEWART V. SHINSEKI 2

IT IS ORDERED THATZ

The motion is denied.

FoR THE CoURT

JUL 1 6 2012 /s/ Jan Horbal§g
Date Jan Horbaly
Clerk
cc: Carl W. Stewart
Austin Fulk, Esq.
26 L"E°po¢_sz=on
s 
__juL 16 2012

JAN HURBALY
CLEHK